DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
It is suggested to remove "respectively" in line 4 of claim 1
It is suggested to amend "more," to "more" in line 6 of claim 1
It is suggested to amend "area ratios, respectively, of 70%" to "area ratios of 70%" in line 3 of claim 8
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the number of WC/WC interfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests "a number of WC/WC interfaces".
The term "hard coating" in claim 10 is a relative term which renders the claim indefinite.  The term "hard coating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner will interpret this limitation in the broadest reasonable manner to be drawn to any coating.
Regarding dependent claims 2-3, 5-9, and 11-12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-210314.  The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 1-2,
	JP '314 discloses a cemented carbide (abstract) comprising a hard phase component of WC [0018] (i.e., a first hard phase comprising tungsten carbide particles) and a binder phase of Co and Cr [0018].  The mass ratio of Cr to Co in the binder is in a range of 0.05-0.21 towards the surface of the cemented carbide and is 1.2-3.0 times as large as the mass ratio in the interior of 
                
                    
                        
                            17.5
                             
                            g Cr
                        
                        
                            100
                             
                            g Co
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    mol Cr
                                
                                
                                    51.9961
                                     
                                    g Cr
                                
                            
                        
                        
                            
                                
                                    1
                                     
                                    mol Co
                                
                                
                                    58.933195
                                     
                                    g Co
                                
                            
                        
                    
                    =
                    
                        
                            .
                            336564
                             
                            mol Cr
                        
                        
                            1.69684
                             
                            mol Co
                        
                    
                    ≅
                    0.198
                
            
Performing the same transformation on the 0.21 ratio yields:
                
                    
                        
                            21
                             
                            g Cr
                        
                        
                            100
                             
                            g Co
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    mol Cr
                                
                                
                                    51.9961
                                     
                                    g Cr
                                
                            
                        
                        
                            
                                
                                    1
                                     
                                    mol Co
                                
                                
                                    58.933195
                                     
                                    g Co
                                
                            
                        
                    
                    =
                    
                        
                            .
                            403876
                             
                            mol Cr
                        
                        
                            1.69684
                             
                            mol Co
                        
                    
                    ≅
                    0.238
                
            
Therefore, the atomic ratio of Cr to Co (i.e., a ratio of C(R)/C(C)) will range between 0.198 and 0.238 throughout the entire binder phase in the cemented carbide (i.e., in any surface or any cross section of the cemented carbide) for this obvious selection, such as regions or a region in which there is a distance X of 5 nm or less between surfaces respectively of the tungsten carbide particles adjacent to each other, with the surfaces facing each other along a length L of 100 nm or more, being referred to as a WC/WC interface, a ratio C(R)/C(C) having an average value of 0.17 or more, C(R) and C(C) representing peak values of atomic percentages of Cr and Co, respectively, at the WC/WC interface having the distance X of 1 nm or more and 5 nm or less and having therein an atomic percentage of Co higher than an average value of atomic percentages of Co in the tungsten carbide particles + 2 at%.
Regarding claims 9-10,
	JP '314 discloses their cemented carbide is the substrate of a cutting tool with a diamond film (i.e., a hard coating) of with a thickness of 3-30 µm [0012].
s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-210314 as applied to claim 1 above, and further in view of JP 2017-088917.  The citation of the prior art in this rejection refers to the machine translation.
JP '314 is silent as to an average particle diameter of the WC particles in the cemented carbide.
However, JP '917 teaches in [0021] that for a similar cemented carbide that when the average particle diameter of the WC particles is more than 0.8 µm, the toughness is high and a loss due to an impact at the time of cutting can be suppressed.  Further, since the crack propagation resistance is improved, propagation of cracks is suppressed and chipping resistance is improved.  When the average particle diameter of the WC particles is 4.0 µm or less, deformation due to impact at the time of cutting caused by decrease in hardness is suppressed, so that wear and loss can be suppressed.
JP '314 and JP '917 are in the same field of endeavor as they both relate to cemented carbides based on WC (see [0009] of JP '917).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to manufacture the cemented carbide of JP '314 such that the average particle diameter of the WC particles is 0.8-4.0 µm as taught by JP '917 in order to imbue the manufactured cemented carbide with high toughness, improved crack propagation and chipping resistance, and suppression of deformation and wear of the cemented carbide article.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
s 5, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-210314 as applied to claim 1 above, and further in view of EP 2 450 136.

Regarding claim 5,
	JP '314 is silent as to the area ratios for their ceramic and binder phases.
	However, EP '136 teaches for a similar cermet (i.e., cemented carbide) that it is desired to maintain an area ratio of the binder phase, which can be selected to be Co and Cr [0019], to be 3-30% and the hard phase comprising WC [0009] is maintained at 70-97% in order to have desirable toughness and wear resistance while the sum of both phases is 100% [0014,0015].
	EP '136 and JP '314 are in the same field of endeavor as they both relate to cemented carbides based on WC (see [0009] of EP '136).
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the cemented carbide of JP '314 such that the first hard phase of WC has an area ratio of 70-97% and the binder phase comprising Co and Cr has an area ratio of 3-30% in order to balance toughness wand wear resistance as taught by EP '136.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claims 6 and 8,
	JP '314 is silent as to the presence of a second hard phase and the area ratios for their ceramic and binder phases.

	EP '136 further teaches that sum of the area ratios for the hard phases comprising WC [0009] and the carbonitride are maintained at 70-97%, 3-30% for the binder, and the sum of these three phases is 100% in order to have desirable toughness and wear resistance [0014,0015].
EP '136 and JP '314 are in the same field of endeavor as they both relate to cemented carbides based on WC (see [0009] of EP '136).
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a second hard phase of a carbonitride of W, Ti, and one or more of Zr, Hf, V, Nb, Ta, Cr, and Mo such that sum of the area ratios for the hard phases comprising WC and the carbonitride are maintained at 70-97%, 3-30% for the binder, and the sum of these three phases is 100% in order to have desirable toughness and wear resistance.

Allowable Subject Matter
Claims 4, 7, and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4,
	JP '314 does not disclose or suggest their cemented carbide having a ratio Nt/Na of 0.9 or more, where Na represents a total number of the WC/WC interfaces and Nt represents the number of WC/WC interfaces having the distance X of 1 nm or more and 5 nm or less and having therein an atomic percentage of Co higher than an average value of atomic percentages of Co in the tungsten carbide particles + 2 at%.
Regarding claim 7,
JP '314 does not disclose or suggest their cemented carbide having a second hard phase that further comprises metallic tungsten.
Regarding claim 12,
	EP '136 teaches that the ratio of the first hard phase (WC) to the second hard phase is 0.15 to 4 [0016].  In addition, the minimum total of hard phases may be 70% [0014,0015].  Thus, the smallest amount of second hard phase by area that can be contained is 14% (resulting in a are of the first phase of 56% from the ratio of 4:1), and the teaching of EP '136 when combined with JP '134 cannot result in the second hard phase having an area ratio of 5% or more to 10% or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732